NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KUN CHEN,                                       No.    18-72467

                Petitioner,                     Agency No. A209-875-791

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 15, 2020
                                Portland, Oregon

Before: BYBEE and VANDYKE, Circuit Judges, and CHHABRIA,** District
Judge.

      Kun Chen of Fujian, China petitions for review of the Board of Immigration

Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ) denial of his

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). Chen testified before the IJ that Chinese police


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Vince Chhabria, United States District Judge for the
Northern District of California, sitting by designation.
arrested him prior to services commencing at his first Christian gathering. Chen

claimed that the police detained him for a month, beat him, deprived him of food,

and after his release harassed him daily for the next six months. The IJ asked for

documents to corroborate this testimony, and Chen provided unauthenticated copies

of medical and detention records with a brief affidavit from his parents. The IJ

determined Chen’s testimony was not credible and his corroborating documents

were insufficient to meet his evidentiary burden. The BIA affirmed the IJ’s denial

of Chen’s petition for all three forms of relief on the latter ground—that Chen’s

corroborating documents were inadequate to carry his burden of proof.

      “We review denials of asylum, withholding of removal, and CAT relief for

substantial evidence and will uphold a denial supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Wang v. Sessions, 861
F.3d 1003, 1007 (9th Cir. 2017) (citation and quotation marks omitted). “A finding

by the IJ is not supported by substantial evidence when any reasonable adjudicator

would be compelled to conclude to the contrary based on the evidence in the record.”

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc)

(citation and quotation marks omitted). Where the IJ finds “the testimony is not

sufficient by itself, then the IJ may require corroborative evidence.” Wang, 861 F.3d

at 1009.     When requested, “such evidence must be provided unless the

applicant does   not   have the    evidence    and cannot    reasonably   obtain the


                                         2
evidence.” Ren v. Holder, 648 F.3d 1079, 1090–91 (9th Cir. 2011) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(ii)). Failure to provide sufficient corroborating evidence is an

“alternative ground” on which applications may be denied. Id. at 1089.

      The BIA’s determination regarding the corroborating evidence is supported

by substantial evidence. Though Chen’s corroborating documents provide some

support for his claims, they do not directly address key portions of his prior

testimony regarding his specific mistreatment. The IJ and the BIA justifiably

afforded Chen’s unauthenticated photocopies little weight because Chen could not

explain how the documents were obtained or sent to his counsel. “Immigration

judges retain broad discretion to accept a document as authentic or not based on the

particular factual showing presented.” Vatyan v. Mukasey, 508 F.3d 1179, 1185 (9th

Cir. 2007). Given the “highly deferential standard of review,” we are not compelled

to reverse the BIA’s determination. Aden v. Holder, 589 F.3d 1040, 1046 (9th Cir.

2009).

      Accordingly, the petition for review is DENIED.




                                         3